SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-2908) UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 45 and REGISTRATION STATEMENT ( NO. 811-4570) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 47 VANGUARD NEW YORK TAX-FREE FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on April 7, 2014 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933, and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 7th day of April, 2014. VANGUARD NEW YORK TAX-FREE FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chairman and Chief Executive April 7, 2014 Officer F. William McNabb /s/ Emerson U. Fullwood* Trustee April 7, 2014 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee April 7, 2014 Rajiv L. Gupta /s/ Amy Gutmann* Trustee April 7, 2014 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee April 7, 2014 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee April 7, 2014 F. Joseph Loughrey /s/ Mark Loughridge* Trustee April 7, 2014 Mark Loughridge /s/ Scott C. Malpass* Trustee April 7, 2014 Scott C. Malpass /s/ André F. Perold* Trustee April 7, 2014 André F. Perold /s/ Alfred M. Rankin, Jr.* Trustee April 7, 2014 Alfred M. Rankin, Jr. /s/ Peter F. Volanakis* Trustee April 7, 2014 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer April 7, 2014 Thomas J. Higgins *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012, see File Number 2-11444, Incorporated by Reference . INDEX TO EXHIBITS XBRL Instance Document Ex-101.INS XBRL Taxonomy Extension Schema Document Ex-101.SCH XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.CAL XBRL Taxonomy Extension Definition Linkbase Document. Ex-101.DEF XBRL Taxonomy Extension Labels Linkbase Documen Ex-101.LAB XBRL Taxonomy Extension Presentation Linkbase Document Ex-101.PRE
